Citation Nr: 1514367	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disability, including cervical stenosis and cervical spine degenerative disk disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to February 1995; however, his DD Form 214 indicates he also had an additional period of active military service.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2014 decision since issued, the Board reopened, but continued to deny, the Veteran's claim of entitlement to service connection for a cervical spine disorder.  He appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for this disability and remand the claim to the Board for further development and readjudication in compliance with directives specified.  The JMR did not take issue with the Board's decision regarding other claims.  In a December 2014 Order, the Court granted the JMR, so vacated the portion of the Board's June 2014 decision denying entitlement to service connection for a cervical spine disorder, and since has returned this claim to the Board for compliance with the terms of the JMR.  In furtherance of this, the Board, in turn, is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

As reason for further developing this claim, the JMR pointed out there were two VA examinations in December 2012, but one of which the Board did not address in its June 2014 decision.  That was likely in error, however.  The Veteran underwent a VA examination on December 18, 2012, which a physician apparently signed (so endorsed) on December 20, 2012.  A VA medical opinion subsequently was provided and signed on March 1, 2013.  The opinion cites a December 28, 2012 VA examination, across the bottom of the page, but specifically refers to the December 18, 2012 VA examination report.  Additionally, the examiner included a copy of the December 18, 2012 VA examination report with the opinion.  Therefore, there likely was just a mistake when referencing the date of the VA examination report in the March 2013 opinion (i.e., an erroneous listing of the examination as having occurred on December 28, 2012, rather than on December 18, 2012), and not in actuality a second, undiscussed, VA examination.

Nonetheless, the March 2013 VA opinion is inadequate.  The opinion states that review of the available service treatment records (STRs) showed no documentation of spinal cord injury due to a motor vehicle accident in 1975.  But the Board sees the RO has not specifically sought STRs for this earlier timeframe, so during the Veteran's first period of service.  In October 2008, he requested his STRs and, in August 2009, he submitted additional STRs indicating he had sustained a whiplash injury in a motor vehicle accident (MVA) during his first period of service in 1975.  A supplemental VA medical opinion therefore is needed, which takes into consideration that documented neck injury in service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate records repository and request complete copies of (i) all outstanding service personnel records (SPRs) from all periods of the Veteran's active military service, and (ii) all outstanding STRs from his active military service prior to 1980 - including, but not limited to, during 1975 when he was involved in the motor vehicle accident at issue.  If no additional records are ultimately obtained, the Veteran must be notified of this and a formal finding of unavailability memorandum issued.  38 C.F.R. § 3.159(c)(2) and (e)(1).  Also ask the Veteran to provide copies of all SPRs and/or STRs he has in his personal possession concerning his first period of service, so during the time mentioned in 1975 when he was in the motor vehicle accident.

2.  Upon receipt of all additional records, obtain a supplemental VA medical nexus opinion concerning the etiology of the Veteran's cervical spine disorder, including especially in terms of its posited relationship with his military service.  The claims file, including a complete copy of this remand and the JMR, must be reviewed by the examiner prior to providing this addendum opinion.  If the examiner determines that an additional physical examination of the Veteran is required in order to provide this additional comment, then the Veteran must be reexamined.  This, however, is left to the designee's discretion as to whether an additional examination is needed or, instead, the examiner is able to provide this additional comment merely with review of the relevant medical and other evidence in the claims file.

Based on this additional review, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that any current cervical spine disorder is the result of the whiplash injury the Veteran reportedly sustained in the 1975 motor vehicle accident, during his earlier service, or is otherwise related or attributable to his service, including a service-connected disability.

In formulating this opinion, the examiner must specifically discuss the Veteran's complaints in service, as well as provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide further comment on this determinative issue of causation, then he/she must expressly indicate this but, more importantly, also discuss why a definitive response is not possible or feasible.

If it is determined that another actual examination is needed, then the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have adverse consequences on this claim since it will require considering it based on the existing evidence of record.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for a cervical spine disorder in light of this and all other additional evidence received since the March 2013 supplemental statement of the case (SSOC).  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

